Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2015/0048041 to Chuang (Chuang).

    PNG
    media_image1.png
    531
    825
    media_image1.png
    Greyscale

Regarding Claim 1:  Chuang discloses a bracket assembly comprising: a slide member (See Annotated Fig. A), one end (See Annotated Fig. A) of the slide member configured to be mounted to a cabinet for supporting a server; and a fixing member (See Annotated Fig. A) detachably positioned at the other end (See Annotated Fig. A) of the slide member; wherein the other end of the slide member is mounted to the cabinet through the fixing member, and the fixing member is further configured to fix a power distribution unit.
Regarding Claim 2:  Chuang discloses a bracket assembly of claim 1, wherein the slide member comprises a mounting portion (See Annotated Fig. A), a first sliding portion (See Annotated Fig. A), and a second sliding portion (See Annotated Fig. A), one side of the mounting portion is installed on the cabinet, the first sliding portion is slidably positioned at the other side of the mounting 
Regarding Claim 3:  Chuang discloses a bracket assembly of claim 2, wherein one end of the mounting portion comprises a first plug-in portion (See Annotated Fig. A), the first plug-in portion comprises two first plug-in posts (See Annotated Fig. A); wherein the two first plug-in posts protrude at one end of the first plug-in portion, are spaced apart from each other, and are configured to be plugged into the cabinet.
Regarding Claim 4:  Chuang discloses a bracket assembly of claim 3, wherein another end of the mounting portion comprises a fixing portion (See Annotated Fig. A), the fixing portion comprises two second plug-in posts (See Annotated Fig. A), the two second plug-in posts are spaced apart from each other, protrude from one end of the fixing portion, and are configured to be plugged into the cabinet. 
Regarding Claim 9:  Chuang discloses a bracket assembly comprising: a fixing member (See Annotated Fig. A) comprising: a second plug-in portion (See Annotated Fig. A); and a holding portion (See Annotated Fig. A) connected to the second plug-in portion and configured to support a power distribution unit; wherein one end of the fixing member is mounted to a cabinet through the second plug-in portion, and the other end of the fixing member is mounted to the cabinet through the holding portion.
Regarding Claim 10:  Chuang discloses a bracket assembly of claim 9, wherein one end of the second plug-in portion comprises two third plug-in posts 

    PNG
    media_image2.png
    323
    688
    media_image2.png
    Greyscale

Regarding Claim 11:  Chuang discloses a bracket assembly of claim 9, wherein the holding portion defines mounting holes (See Annotated Fig. B), the power distribution unit is mounted to the fixing member through the mounting holes.
Regarding Claim 12:  Chuang discloses a bracket assembly of claim 9, wherein the holding portion further comprises a third plug-in portion (See Annotated Fig. A), the third plug-in portion protrudes from the holding portion and is configured to be plugged in the cabinet.
Regarding Claim 13:  Chuang discloses a bracket assembly of claim 12, further comprising an anti-dropout member (See Annotated Fig. A), wherein the anti-dropout member is positioned at the holding portion for preventing the third plug-in portion from detaching from the cabinet. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner




/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632